        Case 1:12-cr-00750-NRB Document 208 Filed 09/14/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

   UNITED STATES OF AMERICA                        Case No. 1:12-cr-00750-NRB-3

   v.

   Allen Reichman

                                             ORDER

                      14 day of ______________,
        AND NOW this ____         September 2020, upon consideration of the request

of the United States of America to amend the restitution order, as amended (ECF Nos. 184 &

186) to modify the restitution payee information, and the consent thereto of the victim and

current primary payee, Oppenheimer & Co., Inc. (“Oppenheimer”) and the substituted restitution

beneficiary, National Union Fire Insurance Company of Pittsburgh, PA (“National Union”), it is

hereby ORDERED and DECREED that the Restitution Order in this matter be further amended

to substitute National Union as the sole and direct restitution payee. It is FURTHER ORDERED

that the terms of restitution distribution be amended to reflect that all restitution payments

received be distributed directly to National Union.

        All restitution payments distributed to National Union by the Clerk of the United States

District Court shall be sent to the following address:

                   National Union Fire Insurance Company of Pittsburgh, PA
                                 c/o D. Joseph Ferris, Esquire
                        McElroy, Deutsch, Mulvaney & Carpenter, LLP
                         1617 John F. Kennedy Boulevard, Suite 1500
                                    Philadelphia, PA 19103



                                              BY THE COURT:


                                              _________________________________________
                                              Naomi Reice Buchwald, U.S.D.J.
